Case 1:21-cv-11508-ADB Document 2 Filed 09/13/21 Page 1 of 1

 

Arelicotin +e = Cu Phone Pass Ais

 

_A (elecant iC Qornaha Val A S Wulah Bey, Pro se, Qn hy c
GR qn Inmate tn the Meldlaser (Aaillerme Hoes ee
Corrections — Unde the nem OAinuel LATIMER,
Sine 7/2/94 gas Qm_ asking fo- Ah, ship a
eon d all othe Hoes. ole ae Caves As ¢ have
No Cues Po Cyarte Te mase menr os _gP an Som ee
QS lan tn dare bs ort oF Emel /CGtSetpe—
of 33 Clerk St Retren, Uestee f6 Hh Melcher

_Distre: Court. Cocke Member : JAIBIZ48 5)
ype ee Nombe-_ Or SS7.« (ped fre ent ie ee

 

 

 

 

 

— Apphtact, Seyneturce + Yan TTR. te
Se De: Bh 7 fare ae
ae Swe Gin! les Sve! _ jn gens | =

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
